Citation Nr: 9935928	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the veteran's VA monetary 
benefits on behalf of two of his children, [redacted] and [redacted].


WITNESSES AT HEARING ON APPEAL

Appellant and Grandmother of Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
December 1983.  The appellant is the mother of two of the 
veteran's children.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 special apportionment decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
apportionment on behalf of two of the veteran's minor 
children, who reside with the appellant.


REMAND

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that VA has a duty to assist appellants in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the Statement of the Case pertaining to 
the appellant's claim for apportionment was issued by the RO 
in March 1998.  Subsequent to that Statement of the Case, 
evidence has been added to the appellant's claim folder, to 
include a Financial Status Report dated in March 1999 
submitted by the veteran.  Any pertinent received subsequent 
to the issuance of a Statement of the Case or Supplemental 
Statement of the Case must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§ 20.1304(c) (1999).  A review of the claims folder indicates 
that no such waiver has been received.  


Accordingly, the Board finds that evidence pertinent to the 
appellant's claim has been received subsequent to the most 
recent Statement of the Case.  The appellant has not 
submitted a written waiver of RO consideration of that 
evidence.  Therefore, this claim must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should review the issue on 
appeal, taking into consideration the 
information received subsequent to the 
March 1998 Statement of the Case.

2.  Upon completion of the above, the RO 
should review the claims folder to assure 
that all necessary development, to 
include verification of the veteran's 
child support expenditures, verification 
of his living expenses, and confirmation 
of the number of dependents residing with 
him, as set forth in the March 1999 
financial status report, has been 
accomplished.

3.  Following completion of the 
foregoing, the appellant should be 
furnished a Supplemental Statement of the 
Case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

4. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the 

Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The Board wishes to thank the RO in advance for its 
assistance with the requested development.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




